PER CURIAM.
Raphael Mendez appeals the district court’s order dismissing his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mendez v. United States, No. CA-03-747-5-H (E.D.N.C. Oct. 29, 2003). The motion for refund of money withheld from appellant’s trust account under the Prison Litigation Reform Act is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED